Exhibit 10.3

 

Execution Version

 

FORM OF STOCKHOLDER SUPPORT AGREEMENT

 

THIS STOCKHOLDER SUPPORT AGREEMENT (this “Support Agreement”) is made and
entered into as of October 20, 2020, by and between Panacea Acquisition Corp., a
Delaware corporation (“Purchaser”), and the individual person or entity
identified on the signature page hereto (“Securityholder”).

 

Recitals

 

WHEREAS, Purchaser, Panacea Merger Subsidiary Corp., a Delaware corporation and
a direct, wholly owned subsidiary of Purchaser (“Merger Sub”) and Nuvation Bio
Inc., a Delaware corporation (the “Company”) have entered into an Agreement and
Plan of Merger as of October 20, 2020 (the “Merger Agreement”), which provides
(upon the terms and subject to the conditions set forth therein) for a business
combination transaction by which Merger Sub will merge with and into the Company
(the “Merger”), with the Company being the surviving entity of the Merger (the
Company, in its capacity as the surviving corporation of the Merger, is
sometimes referred to as the “Surviving Corporation”).

 

WHEREAS, in connection with the Merger, upon the terms and subject to the
conditions of the Merger Agreement, all shares of each class and series of
Company Common Stock and Company Preferred Stock (collectively, “Company Capital
Stock”) and each option to purchase Company Common Stock (each, a “Company
Option”) will be converted into the right to receive the consideration set forth
in Section 3.1 of the Merger Agreement.

 

NOW, THEREFORE, in consideration of the covenants, promises and representations
set forth herein, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto, intending to
be legally bound, agree as follows:

 

Agreement

 

Section 1. Certain Definitions

 

For purposes of this Support Agreement:

 

(a) Capitalized terms used but not otherwise defined in this Support Agreement
have the meanings assigned to such terms in the Merger Agreement.

 

(b) “Action” means any legal action, suit, claim, investigation, hearing or
proceeding, including any audit, claim or assessment for Taxes or otherwise, by
or before any Authority.

 

(c) “Associated Parties” shall mean (i) Securityholder’s predecessors,
successors, executors, administrators, trusts, spouse, heirs and estate;
(ii) Securityholder’s past, present and future assigns; (iii) each entity that
Securityholder has the power to bind (by Securityholder’s acts or signature) or
over which Securityholder directly or indirectly exercises control; and (iv)
each entity of which Securityholder owns, directly or indirectly, at least a
majority of the outstanding equity, beneficial, proprietary, ownership or voting
interests.

 

(d) “Authority” means any governmental, quasi-governmental, regulatory or
administrative body, agency, instrumentality, department or authority, any
court, tribunal, judicial authority, administrative hearing body, arbitrator,
commission or other similar dispute-resolving panel or body, or any public,
private or industry regulatory authority, whether international, national,
Federal, state, or local.

 



 

 

 

(e) “Business Day” means any day other than a Saturday, Sunday or a legal
holiday on which commercial banking institutions in Wilmington, Delaware, New
York, New York, or San Francisco, California are authorized to close for
business.

 

(f)  “Consent” shall mean any consent, approval, authorization, permit or
notice.

 

(g) “Expiration Date” shall mean the earliest of: (i) the date on which the
Merger Agreement is validly terminated in accordance with its terms or (ii) the
time the Merger becomes effective (the “Effective Time”).

 

(h) “Law” means any domestic or foreign, federal, state, municipality or local
law, statute, ordinance, code, rule, regulation, legislation, principle of
common law, edict, decree, treaty, or Order that is or has been issued, enacted,
adopted, passed, approved, promulgated, made, implemented or otherwise put into
effect by or under the authority of any Authority.

 

(i) “Liens” means, with respect to any property or asset, any mortgages, liens,
pledges, charges, security interests or encumbrances of any kind in respect of
such property or asset, and any conditional sale or voting agreements or
proxies, including any agreements to give any of the foregoing.

 

(j) “Order” means any decree, order, judgment, writ, award, injunction, rule or
consent of or by an Authority.

 

(k) “Person” means an individual, corporation, partnership (including a general
partnership, limited partnership or limited liability partnership), limited
liability company, association, trust or other entity or organization, including
a government, domestic or foreign, or political subdivision thereof, or an
agency or instrumentality thereof.

 

(l) “Representatives” means, collectively, with respect to any Person, such
Person’s officers, directors, Affiliates, employees, agents or advisors,
including any investment banker, broker, attorney, accountant, consultant or
other authorized representative of such Person.

 

(m) “Voting Period” shall mean the period commencing on (and including) the date
of this Support Agreement and ending on (and including) the Expiration Date.

 

Section 2. Support

 

2.1 Transfer of Securities. Securityholder agrees not to, directly or
indirectly, at any time during the Voting Period, other than as may be required
by a court Order or other Law, (a) sell, assign, transfer (including by
operation of law), pledge, dispose of or otherwise encumber or otherwise agree
to do any of the foregoing (each, a “Transfer”) with respect to any of the
Subject Securities, (b) deposit any Subject Securities into a voting trust or
enter into a voting agreement or arrangement or grant any proxy or power of
attorney with respect thereto that is inconsistent with this Support Agreement,
(c) enter into any Contract, option or other arrangement or undertaking with
respect to the direct or indirect sale, assignment, transfer (including by
operation of law) or other disposition by Securityholder of any Subject
Securities, or (d) take any action that would make any representation or
warranty of Securityholder herein untrue or incorrect in any material respect or
have the effect of preventing or disabling Securityholder from performing
Securityholder’s obligations hereunder; provided, that (i) if a Securityholder
is an individual, Securityholder may Transfer any such Subject Securities (A) to
any member of such Securityholder’s immediate family, or to a trust for the
benefit of Securityholder or any member of such Securityholder’s immediate
family, the sole trustees of which are Securityholder or any member of
Securityholder’s immediate family or (B) by will, other testamentary document or
under the laws of intestacy upon the death of such Securityholder; or (ii) if a
Securityholder is an entity, Securityholder may Transfer any Subject Securities
to any partner, member, or affiliate of Securityholder; provided further, that
in each case such transferee of such Subject Securities evidences in a writing
such transferee’s agreement to be bound by and subject to the terms and
provisions hereof to the same effect as such transferring Securityholder. Any
Transfer or attempted Transfer of any Subject Securities in violation of any
provision of this Support Agreement shall be void ab initio and of no force or
effect.

 



2

 

 

2.2 Voting Covenant. Securityholder hereby agrees that, during the Voting
Period, at any meeting of the holders of Company Capital Stock (the
“Equityholders”) (whether annual or special and whether or not adjourned or
postponed), however called, and in any action by written consent of the
Equityholders, at which the Merger Agreement and other related agreements (or
any amended versions thereof) or such other related actions, are submitted for
the consideration and vote of the Company Capital Stock, unless otherwise
directed in writing by Purchaser, Securityholder shall cause the Subject
Securities to be voted:

 

(a) in favor of (i) the Merger and the adoption and approval of the Merger
Agreement and the terms thereof, (ii) each of the other actions contemplated by
the Merger Agreement and (iii) any action in furtherance of any of the
foregoing;

 

(b) against any action, proposal, agreement or transaction that, to the
knowledge of Securityholder, would reasonably be expected to result in a
material breach of any representation, warranty, covenant or obligation of the
Company in the Merger Agreement; and

 

(c) against the following actions (other than pursuant to, or in furtherance of,
the Merger and the other Transactions (as defined in the Merger Agreement),
including the Pre-Closing Recapitalization): (i) any extraordinary corporate
transaction, such as a merger, consolidation or other business combination
involving the Company; (ii) any Acquisition Proposal (as defined in the Merger
Agreement), including any reorganization, recapitalization, dissolution or
liquidation of the Company; (iii) any change in a majority of the board of
directors of the Company; (iv) any amendment to the Company’s Governing
Documents; (iv) any change in the capitalization of the Company or the Company’s
corporate structure (other than as contemplated in or permitted by the Merger
Agreement); and (v) any other action, proposal, agreement or transaction or
proposed transaction (including any possible Acquisition Proposal) which is
intended, or would reasonably be expected, to impede, interfere with, delay,
postpone, discourage or adversely affect the Merger or any of the other
Transactions;

 

provided, however, such Securityholder shall not vote or provide consent with
respect to any of its Subject Securities that are not held by the Company’s
directors, officers, affiliates or greater than 5% shareholders of the Company,
or take any other action, in each case to the extent any such vote, consent or
other action would preclude Purchaser from filing with the SEC a registration
statement on Form S-4 as contemplated by the Merger Agreement; provided,
further, that as of the effective date of the Merger, no amendment, modification
or waiver of the Merger Agreement shall have occurred that would reasonably be
expected to adversely affect the economic benefits that Securityholder would
reasonably expect to receive pursuant to the Merger.

 

Notwithstanding anything to the contrary in this Section 2.2, (i) this Section
2.2 shall not apply to any proposal submitted to any of the Equityholders
holding the number of shares of Company Capital Stock required by the terms of
Section 280G(b)(5)(B) of the Code, whether at a meeting or in an action by
written consent, to render the parachute payment provisions of Section 280G
inapplicable to any and all payments or benefits provided pursuant to Plan or
other Company Contracts that might result, separately or in the aggregate, in
the payment of any amount or the provision of any benefit that would not be
deductible by reason of Section 280G or that would be subject to an excise tax
under Section 4999 of the Code.

 



3

 

 

2.3 Other Voting Agreements. During the Voting Period, Securityholder shall not
enter into any agreement or understanding with any Person to vote or give
instructions in any manner inconsistent with Section 2.2.

 

Section 3. Binding Terms of Merger Agreement

 

Securityholder hereby agrees to be bound by, observe and comply with the
following terms and provisions of the Merger Agreement: Article II (The Merger),
Sections 3.2 (Exchange of Certificates) (including the requirement, if
Securityholder holds any Certificates, to provide a Letter of Transmittal in
accordance with Section 3.2(b) in order to be entitled to any portion of the Per
Share Merger Consideration), 11.13 (Waiver), and 11.14 (Non-Recourse), as if
Securityholder were an original signatory to the Merger Agreement with respect
to such provisions; provided, however, that as of the effective date of the
Merger, no amendment, modification or waiver of the Merger Agreement shall have
occurred that would reasonably be expected to adversely affect the economic
benefits that Securityholder would reasonably expect to receive pursuant to the
Merger.

 

Section 4.  Waiver of Appraisal Rights

 

Securityholder hereby irrevocably and unconditionally waives, and agrees to
cause to be waived and to prevent the exercise of, any rights of appraisal, any
dissenters’ rights and any similar rights (including any notice requirements
related thereto) relating to the Merger that Securityholder or any other Person
may have by virtue of, or with respect to, any shares of Company Capital Stock
owned by Securityholder (including all rights under Section 262 of the DGCL).

 

Section 5. Representations and Warranties of Securityholder

 

Securityholder hereby represents and warrants to Purchaser as follows:

 

5.1 Authorization, etc. Securityholder has the power, authority and capacity to
execute and deliver this Support Agreement and to perform Securityholder’s
obligations hereunder. This Support Agreement has been duly executed and
delivered by Securityholder and constitutes a legal, valid and binding
obligation of Securityholder, enforceable against Securityholder in accordance
with its terms, subject only to: (a) laws of general application relating to
bankruptcy, insolvency and the relief of debtors; and (b) rules of law governing
specific performance, injunctive relief and other equitable remedies. To the
extent that Securityholder is a natural person who is married and is a resident
in a community property state, Securityholder represents and warrants that
Securityholder has the absolute and unrestricted power, authority and capacity
to execute and deliver this Support Agreement and to perform Securityholder’s
obligations hereunder, notwithstanding any laws related to community property.
To the extent that Securityholder is not a natural person, including if
Securityholder is a trust, Securityholder hereby further represents and warrants
that: (i) Securityholder is duly organized, validly existing and in good
standing under the laws of the jurisdiction in which it was organized; (ii)
Securityholder has the power to execute, deliver and perform this Support
Agreement and the undersigned has the power to execute and deliver this Support
Agreement on behalf of Securityholder; (iii) Securityholder has taken all
necessary action to authorize the execution, delivery and performance of this
Support Agreement; and (iv) the execution, delivery and performance of this
Support Agreement by Securityholder will not violate any provision of
Securityholder’s Governing Documents. Securityholder has read and understood
this Support Agreement, including the waiver of jury trial contained herein, has
consulted, or had the opportunity to consult, with Securityholder’s legal
counsel or other advisors with respect thereto, has knowingly and voluntarily
elected to sign and accept this Support Agreement, and has not relied upon any
promise, statement, or representation that is not set forth explicitly herein in
deciding to sign and accept this Support Agreement.

 



4

 

 

5.2 No Conflicts or Consents.

 

(a) The execution and delivery of this Support Agreement by Securityholder does
not, and the performance of this Support Agreement by Securityholder will not:
(i) conflict with or violate any Law or Order applicable to Securityholder or by
which Securityholder or any of Securityholder’s assets is or may be bound or
affected; or (ii) result in or constitute (with or without notice or lapse of
time) any breach of or default under, or give to any other Person (with or
without notice or lapse of time) any right of termination, amendment,
acceleration or cancellation of, or result (with or without notice or lapse of
time) in the creation of any Lien on any of the securities of the Company owned
by Securityholder pursuant to, any Contract to which Securityholder is a party
or by which Securityholder or any of Securityholder’s assets is or may be bound
or affected except, in the case of clause (i) or (ii), as would not reasonably
be expected, either individually or in the aggregate, to materially impair the
ability of Securityholder to perform its obligations hereunder or to consummate
the transactions contemplated hereby.

 

(b) With the exception of any notification or approval that the Company or
Securityholder is required to provide under the terms of any applicable Laws,
the execution and delivery of this Support Agreement by Securityholder does not,
and the performance of this Support Agreement by Securityholder will not,
require any Consent of any Person.

 

(c) There is no Action by or before any Governmental Entity pending or, to the
best of the knowledge of Securityholder, threatened against Securityholder or
any of its Associated Parties that challenges or would challenge the execution
and delivery of this Support Agreement or the taking of any of the actions
required to be taken by Securityholder under this Support Agreement.

 

5.3 Title to Securities. As of the date of this Support Agreement: (a)
Securityholder has good and valid title to and holds of record (free and clear
of any Liens other than those arising under applicable securities laws or as
would not otherwise restrict the performance of Securityholder’s obligations
pursuant to this Support Agreement) the number, class and series of shares of
Company Capital Stock set forth under the headings “Class of Shares Held of
Record” and “Number of Shares Held of Record” on the signature page hereof;
(b) Securityholder holds (free and clear of any Liens) the options and other
rights to acquire shares of Company Capital Stock set forth on the signature
page hereof; (c) Securityholder has a right and an obligation to acquire (free
and clear of any Liens other than those arising under applicable securities laws
or as would not otherwise restrict the performance of Securityholder’s
obligations pursuant to this Support Agreement) the number, class and series of
shares of Company Capital Stock, if any, set forth under the headings “Class of
Shares To Be Acquired” and “Additional Number of Shares To Be Acquired” on the
signature page hereof; and (d) Securityholder does not own any shares of Company
Capital Stock or other securities of the Company, or any option, warrant,
convertible note, outstanding agreement or other right to acquire (by purchase,
conversion or otherwise) any shares of Company Capital Stock or other securities
of the Company, other than as set forth on the signature page hereof (such
securities set forth under the headings “Class of Shares Held of Record” and
“Number of Shares Held of Record”, “Class of Shares To Be Acquired” and
“Additional Number of Shares To Be Acquired”, “Company Options Held of Record”
and “Number and Type of Other Rights Held of Record” and all additional
securities of the Company (including any securities convertible into or
exchangeable or exercisable for securities of the Company) of which
Securityholder acquires ownership of record or the power to vote during the
Voting Period, and all other securities issued in any distribution in respect of
any of the foregoing with respect to which the Securityholder has the power to
vote, the “Subject Securities”).

 



5

 

 

Section 6. Alternative Acquisition Proposals. From the date hereof until the
Expiration Date, Securityholder agrees that such Person shall not, and shall not
authorize or permit its Representatives to, directly or indirectly, (i) solicit,
initiate or knowingly encourage, support, facilitate or induce the making,
submission or public announcement of any inquiry, indication of interest,
proposal or offer that constitutes, or could reasonably be expected to lead to,
an Acquisition Proposal, (ii) enter into, participate in, maintain or continue
any communications (except solely to provide written notice as to the existence
of these provisions) or negotiations regarding, or deliver or make available to
any Person any non-public information with respect to, or knowingly take any
other action regarding, any inquiry, indication of interest, proposal or offer
that constitutes, or could reasonably be expected to lead to, an Acquisition
Proposal, (iii) enter into any agreement in principle, letter of intent, term
sheet or any other agreement, understanding or contract (whether binding or not)
contemplating or otherwise relating to any Acquisition Proposal, (iv) agree to,
accept, approve, endorse or recommend (or publicly propose or announce any
intention or desire to agree to, accept, approve, endorse or recommend) any
Acquisition Proposal, (v) withhold, withdraw, qualify, amend or modify (or
publicly propose or announce any intention or desire to withhold, withdraw,
qualify, amend or modify), in a manner adverse to the Purchaser, the approval of
Securityholder’s board of directors (if any) of this Agreement or (vi) resolve,
propose or agree to do any of the following. In addition, Securityholder shall,
and shall cause its subsidiaries (if applicable) to, and each shall cause their
respective Representatives to, immediately cease any and all existing
discussions or negotiations with any Person conducted prior to or on the date of
this Agreement with respect to any Acquisition Proposal. Securityholder agrees
that such Person shall promptly inform such Person’s Representatives of the
obligations undertaken in this ‎Section 6.

 

Section 7. Miscellaneous.

 

7.1 Termination. The obligations of Securityholder under this Support Agreement
(other than the provisions of this Section 7) shall terminate and be of no
further force or effect upon the termination of the Merger Agreement prior to
the Closing in accordance with its terms. Nothing in this Section 7.1 shall
relieve any party of liability for any willful and material breach of this
Support Agreement.

 

7.2 Further Assurances. From time to time and without additional consideration,
Securityholder shall execute and deliver, or cause to be executed and delivered,
such additional transfers, assignments, endorsements, Consents and other
instruments, and shall take such further actions, as Purchaser may reasonably
request for the purpose of carrying out and furthering the intent of this
Support Agreement and the Merger Agreement.

 

7.3 Notices. Any notice and other communications hereunder shall be sent in
writing, addressed as specified below, and shall be deemed given: (a) if by hand
or recognized courier service, by 4:00 PM on a Business Day, addressee’s day and
time, on the date of delivery, and otherwise on the first Business Day after
such delivery; (b) if by email, on the date that transmission is confirmed
electronically, if by 4:00 PM on a Business Day, addressee’s day and time, and
otherwise on the first Business Day after the date of such confirmation; or (c)
five days after mailing by certified or registered mail, return receipt
requested. notices shall be addressed to the respective parties as follows
(excluding telephone numbers, which are for convenience only), or to such other
address as a party shall specify to the others in accordance with these notice
provisions:

 



6

 

 

if to Purchaser, to:

 

Panacea Acquisition Corp.
357 Tehama Street, Floor 3
San Francisco, CA 94103
Attention: Oleg Nodelman
Email:       oleg@ecor1cap.com

 

with a copy (which shall not constitute notice) to:

 

Skadden, Arps, Slate, Meagher & Flom LLP
525 University Avenue, Suite #1400
Palo Alto, CA 94301
Attention: Michael J. Mies
Email:      michael.mies@skadden.com

 

if to the Company, to:

 

Nuvation Bio Inc.
1500 Broadway, Suite 1401
New York, NY 10036
Attention: David Hung, M.D.
Email:       david.hung@nuvationbio.com

 

with copies (which shall not constitute notice) to:

 

Cooley LLP
101 California Street, 5th Floor
San Francisco, CA 94111
Attention: Kenneth Guernsey
Email:     kguernsey@cooley.com

 

if to Securityholder, to the address or email address of such person set forth
beneath the name of such Person on the applicable signature page hereto.

 

7.4 Severability. A determination by a court or other legal authority that any
provision that is not of the essence of this Support Agreement is legally
invalid shall not affect the validity or enforceability of any other provision
hereof. The parties shall cooperate in good faith to substitute (or cause such
court or other legal authority to substitute) for any provision so held to be
invalid a valid provision, as alike in substance to such invalid provision as is
lawful.

 

7.5 Entire Agreement. This Support Agreement, together with the Additional
Agreements to which Securityholder is a party sets forth the entire agreement of
the parties with respect to the subject matter hereof and thereof and supersedes
all prior and contemporaneous understandings and agreements related to the
subject matter hereof and thereto (whether written or oral), all of which are
merged herein. Except as otherwise expressly stated herein, there is no
condition precedent to the effectiveness of any provision hereof or thereof. No
party has relied on any representation from, or warranty or agreement of, any
Person in entering into this Support Agreement, prior hereto or contemporaneous
herewith, except those expressly stated herein or therein.

 



7

 

 

7.6 Amendment. This Support Agreement cannot be amended, except by a writing
signed by each party, and cannot be terminated orally or by course of conduct.

 

7.7 Assignment; Binding Effect. Neither this Support Agreement nor any of the
rights, interests or obligations hereunder may be assigned or delegated by
Securityholder, and any attempted or purported assignment or delegation of any
of such interests or obligations shall be null and void. Subject to the
preceding sentence, this Support Agreement shall be binding upon each of the
parties hereto, their respective heirs, estates, executors and personal
representatives (if applicable) and their respective successors and assigns, and
shall inure to the benefit of each of the parties hereto and their respective
successors and assigns.

 

7.8 Third-Party Beneficiaries. Neither this Support Agreement nor any provision
hereof confers any benefit or right upon or may be enforced by any Person not a
signatory hereto.

 

7.9 Specific Performance. The parties hereto acknowledge that the rights of each
party contemplated hereby are unique, recognize and affirm that in the event of
a breach of this Support Agreement by any party, money damages would be
inadequate and the non-breaching parties would not have adequate remedy at law,
and agree that irreparable damage would occur in the event that any of the
provisions of this Support Agreement were not performed by an applicable party
in accordance with their specific terms or were otherwise breached. Accordingly,
each party shall be entitled to an injunction or restraining order to prevent
breaches of this Support Agreement and to seek to enforce specifically the terms
and provisions hereof, without the requirement to post any bond or other
security or to prove that money damages would be inadequate, this being in
addition to any other right or remedy to which such party may be entitled under
this Support Agreement, at law or in equity.

 

7.10 Governing Law. This Support Agreement shall be construed in accordance with
and governed by the laws of the State of Delaware, without giving effect to the
conflict of laws principles thereof.

 

7.11 Consent to Jurisdiction; Waiver of Trial by Jury. Any Action based upon,
arising out of or related to this Support Agreement or the transactions
contemplated hereby may be brought in federal and state courts located in the
State of Delaware, and each of the parties irrevocably submits to the exclusive
jurisdiction of each such court in any such Action, waives any objection it may
now or hereafter have to personal jurisdiction, venue or to convenience of
forum, agrees that all claims in respect of the Action shall be heard and
determined only in any such court, and agrees not to bring any Action arising
out of or relating to this Support Agreement or the transactions contemplated
hereby in any other court. Nothing herein contained shall be deemed to affect
the right of any party to serve process in any manner permitted by Law or to
commence legal proceedings or otherwise proceed against any other party in any
other jurisdiction, in each case, to enforce judgments obtained in any Action
brought pursuant to this Section 7.11. EACH OF THE PARTIES HEREBY IRREVOCABLY
WAIVES ANY AND ALL RIGHT TO TRIAL BY JURY IN ANY ACTION BASED UPON, ARISING OUT
OF OR RELATED TO THIS SUPPORT AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY.

 

7.12 Attorneys’ Fees. If any Action, suit or other Action relating to this
Support Agreement or the enforcement of any provision of this Support Agreement
is brought against Securityholder, the prevailing party in such Action as
determined in a final, non-appealable decision by a court of competent
jurisdiction, suit or other Action shall be entitled to receive the costs
incurred by such party in conducting the suit, Action or proceeding, including
reasonable attorneys’ fees and expenses and court costs (in addition to any
other relief to which such prevailing party may be entitled).

 



8

 

 

7.13 Counterparts; Electronic Signatures. This Support Agreement may be executed
in counterparts, each of which shall constitute an original, but all of which
shall constitute one agreement. This Support Agreement shall become effective
upon delivery to each party of an executed counterpart or the earlier delivery
to each party of original, photocopied, or electronically transmitted signature
pages that together (but need not individually) bear the signatures of all other
parties.

 

7.14 No Ownership Interest. Nothing contained in this Agreement shall be deemed
to vest in Purchaser any direct or indirect ownership or incidence of ownership
of or with respect to any Subject Securities.

 

7.15 Directors and Officers. Nothing in this Agreement shall be construed to
impose any obligation or limitation on votes or actions taken by any director,
officer, employee, agent, designee or other representative of any Securityholder
or by any Securityholder that is a natural person, in each case, in his or her
capacity as a director or officer of the Company. Each Securityholder is
executing this Agreement solely in such capacity as a record or beneficial
holder of Company Capital Stock.

 

7.16 Headings. The headings used in this Support Agreement have been inserted
for convenience of reference only and do not define or limit the provisions
hereof.

 

7.17 Extension; Waiver. At any time prior to the Closing, Purchaser (on behalf
of itself and Merger Sub), on the one hand, and Securityholder, on the other
hand, may, to the extent not prohibited by applicable Laws: (i) extend the time
for the performance of any of the obligations or other acts of the other parties
hereto; (ii) waive any inaccuracies in the representations and warranties made
to the other parties hereto contained herein or in any document delivered
pursuant hereto; and (iii) waive compliance with any of the agreements or
conditions for the benefit of such party contained herein. Any agreement on the
part of a party hereto to any such extension or waiver shall be valid only if
set forth in an instrument in writing signed on behalf of such party. No failure
or delay on the part of either party to exercise any power, right, privilege or
remedy under this Support Agreement shall operate as a waiver of such power,
right, privilege or remedy; and no single or partial exercise of any such power,
right, privilege or remedy shall preclude any other or further exercise thereof
or of any other power, right, privilege or remedy. Neither party shall be deemed
to have waived any claim available to such party arising out of this Support
Agreement, or any power, right, privilege or remedy under this Support
Agreement, unless the waiver of such claim, power, right, privilege or remedy is
expressly set forth in a written instrument duly executed and delivered on
behalf of such waiving party; and any such waiver shall not be applicable or
have any effect except in the specific instance in which it is given.

 

7.18 Independence of Obligations. The covenants and obligations of
Securityholder set forth in this Support Agreement shall be construed as
independent of any other Contract between Securityholder, on the one hand, and
the Company or Purchaser, on the other hand. The existence of any claim or cause
of action by Securityholder against the Company or Purchaser shall not
constitute a defense to the enforcement of any of such covenants or obligations
against Securityholder. Nothing in this Support Agreement shall limit any of the
rights or remedies of Purchaser under the Merger Agreement, or any of the rights
or remedies of Purchaser or any of the obligations of Securityholder under any
agreement between such Person and Purchaser or any certificate or instrument
executed by such Person in favor of Purchaser; and nothing in the Merger
Agreement or in any other such agreement, certificate or instrument, shall limit
any of the rights or remedies of Purchaser or any of the obligations of
Securityholder under this Support Agreement.

 



9

 

 

7.19 Construction of Certain Terms and References; Captions. In this Support
Agreement:

 

(a) The words “herein,” “hereof,” “hereunder,” and words of similar import refer
to this Support Agreement as a whole and not to any particular provision of this
Support Agreement.

 

(b) Any use of the singular or plural, or the masculine, feminine, or neuter
gender, includes the others, unless the context otherwise requires; “including”
means “including without limitation;” “or” means “and/or;” “any” means “any one,
more than one, or all,”

 

(c) Unless otherwise specified, any reference to any agreement (including this
Support Agreement), instrument, or other document includes all schedules,
exhibits, or other attachments referred to therein, and any reference to a
statute or other Law includes any rule, regulation, ordinance, or the like
promulgated thereunder, in each case, as amended, restated, supplemented, or
otherwise modified from time to time.

 

(d) If any action is required to be taken or notice is required to be given
within a specified number of days following a specific date or event, the day of
such date or event is not counted in determining the last day for such action or
notice. If any action is required to be taken or notice is required to be given
on or before a particular day which is not a Business Day, such action or notice
shall be considered timely if it is taken or given on or before the next
Business Day.

 

(e) Captions are not a part of this Support Agreement, but are included for
convenience, only.

 

(f) “knowledge” with respect to an entity shall mean with respect to any matter
in question the actual knowledge of such entity’s executive officers after
reasonable inquiry.

 

[Remainder of page intentionally left blank.]

 

10

 

 

In Witness Whereof, the parties have caused this Support Agreement to be
executed as of the date first written above.

 

  Panacea Acquisition Corp.       By:       Name:         Title:  

 

Signature Page to Support Agreement

 

 

 

 

In Witness Whereof, the parties have caused this Support Agreement to be
executed as of the date first written above.

 

  Securityholder:           Signature           Printed Name       Address:    
                          Email:                          

 

Class of Shares Held of Record   Number of Shares Held of Record   Class of
Shares To Be Acquired   Additional Number of Shares To Be Acquired   Company
Options Held of Record   Number and Type of Other Rights Held of Record  

 

 

Signature Page to Support Agreement

 

 

 



 

 